Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the applicant argues that neither Karringten nor Shular teach all of the limitations of the claims. However, Karrington is relied upon to disclose most of the limitations while Shular teaches the remainder. No single reference must disclose all of the limitations of a claim to be rejected as obvious.
Regarding the applicant’s assertion that if one were to combine Karringten and Shular, one would insert the channel 24 into Karrinten’s chamber 184, the examiner disagrees. However, if this were the case then Karringten’s chamber 184 is also a cylindrical combustion chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 55, 56, 63-65, 67-72, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Karringten (CA 2876470 A1), hereinafter Karringten, in view of Shular (US 3748087 A), hereinafter Shular.

Regarding claims 55 and 77, Karringten discloses a method comprising: 
supplying a flow of fuel and oxygen through one or more nozzles (“the fuel conveying passageway 160 is disposed within a substantially straight fuel nozzle 200 that resides within the fuel nozzle-receiving throughpassage 118” and “five substantially parallel air flow channels each disposed on the fuel nozzle 200”) to a combustion chamber housing of a burner (“The combustion chamber housing 170, which is best seen in Figure 4, is preferably elongate and substantially cylindrical” specifically “chamber portion 194”); 
igniting the flow of fuel and oxygen within the combustion chamber housing (“As is well known in the art, a flame or spark, or the like, is initially used to start the combustion of the fuel and air”); 
in which the combustion chamber housing is cylindrical in shape (“substantially cylindrical”), with constant inner diameter along a longitudinal axis of the combustion chamber housing (Figure 4), and the combustion chamber housing exhausts combusted gases out of an open end of the combustion chamber housing, the open end defining an exit for exhaust gases to exit the burner (“hot air outlet 176 disposed at 
in which the burner induces the flow of fuel and oxygen into a helical flow within the combustion chamber housing (“each of the first air-flow channel 240a, the second air-flow channel 240b, the third air-flow channel 240c, the fourth air-flow channel 240d, and the fifth air-flow channel 240e is helically shaped”).

    PNG
    media_image1.png
    518
    791
    media_image1.png
    Greyscale

Karringten does not explicitly disclose igniting the flow of fuel and oxygen within the combustion chamber housing using an igniter located within a pilot chamber that opens into the combustion chamber housing, wherein the pilot chamber opens into a sidewall of the combustion chamber housing at a position offset, and distinct, from the one or more nozzles.

However, Shular teaches igniting the flow of fuel and oxygen within the combustion chamber housing using an igniter located within a pilot chamber that opens into the combustion chamber housing 

    PNG
    media_image2.png
    395
    550
    media_image2.png
    Greyscale

	Karringten discloses everything except for the claimed igniter. Shular teaches the claimed igniter. The substitution of one known element (The generically recited “flame or spark, or the like”) for another (The igniter located within a pilot chamber of Shular) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the igniter taught in Shular would have yielded predictable results, namely, a means for igniting the fuel air mixture (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 56, Karringten discloses a burner comprising: 
a fuel supply line (“the fuel conveying passageway 160 is disposed within a substantially straight fuel nozzle 200 that resides within the fuel nozzle-receiving throughpassage 118”); 

a combustion chamber housing connected to receive through one or more nozzles a flow of fuel and oxygen from the fuel supply line and the oxygen supply line (“The combustion chamber housing 170, which is best seen in Figure 4, is preferably elongate and substantially cylindrical” specifically “chamber portion 194”); 
an igniter (“As is well known in the art, a flame or spark, or the like, is initially used to start the combustion of the fuel and air”); 
in which the combustion chamber housing is cylindrical in shape (“substantially cylindrical”), with constant inner diameter along a longitudinal axis of the combustion chamber housing (Figure 4), and the combustion chamber housing is structured to exhaust combusted gases out of an open end of the combustion chamber housing, the open end defining an exit for exhaust gases to exit the burner (“hot air outlet 176 disposed at the front end 192”), the open end being opposite a rear end of the combustion chamber housing, the rear end defined by a plate that is oriented perpendicular to the longitudinal axis of the combustion chamber housing (“a back end plate 197”); and 
in which the burner is structured to induce the flow of fuel and oxygen into a helical flow within the combustion chamber housing.

Karringten does not explicitly disclose an igniter located within a pilot chamber that opens into the combustion chamber housing, wherein the pilot chamber opens into the rear end or a sidewall of the combustion chamber housing at a position offset, and distinct, from the one or more nozzles.

However, Shular teaches an igniter located within a pilot chamber that opens into the combustion chamber housing (“A channel 24 leading into flame tunnel 28 contains a pilot light (not shown) which serves to ignite the fuel/air mixture passing through flame tunnel 28”), wherein the pilot chamber opens into the rear end or a sidewall of the combustion chamber housing at a position offset, and distinct, from the one or more nozzles (Element 24 is distinct from the fuel and air nozzles).



Regarding claim 63, Karringten, as modified by Shular, discloses the method of claim 55 in which supplying further comprising supplying fuel, oxygen, or the flow of fuel and oxygen, through a helical passageway and out a first nozzle into the combustion chamber housing (“each of the first air-flow channel 240a, the second air-flow channel 240b, the third air-flow channel 240c, the fourth air-flow channel 240d, and the fifth air-flow channel 240e is helically shaped”).

Regarding claim 64, Karringten, as modified by Shular, discloses the method of claim 63 in which the first nozzle supplies oxygen to the combustion chamber housing, and a second nozzle supplies fuel to the combustion chamber housing (“the fuel conveying passageway 160 is disposed within a substantially straight fuel nozzle 200 that resides within the fuel nozzle-receiving throughpassage 118” and “five substantially parallel air flow channels each disposed on the fuel nozzle 200”).

Regarding claim 65, Karringten, as modified by Shular, discloses the method of claim 64 in which: 
the first nozzle comprises a plurality of first nozzles (The openings at the distal ends of the air flow channels; and 
the helical passageway comprises a plurality of helical passageways located in an annulus that is defined around a fuel passageway to the second nozzle, and each helical passageway is connected to a respective first nozzle (“each of the first air-flow channel 240a, the second air-flow channel 240b, the third air-flow channel 240c, the fourth air-flow channel 240d, and the fifth air-flow channel 240e is helically shaped”).

Regarding claim 67, Karringten, as modified by Shular, discloses the method of claim 63 in which the burner comprises a mixing chamber housing (“chamber portion 184”) that is: 
connected to receive and combine a supply of fuel and a supply of oxygen to produce the flow of fuel and oxygen (“chamber portion 184 immediately forward of the air and fuel ingress”); and 
connected to supply the flow of fuel and oxygen to the combustion chamber housing through an opening in the rear end of the combustion chamber housing (“back end 191”).

Regarding claim 68, Karringten, as modified by Shular, discloses the method of claim 55 in which the fuel comprises natural gas (“the oxygen in the air is reacted with a fuel such as propane, natural gas, and so on”).

Regarding claim 69, Karringten, as modified by Shular, discloses the method of claim 55 in which combustion of the flow of fuel and oxygen occurs within combustion chamber housing (“forward combustion chamber housing 190”).

Regarding claim 70, Karringten, as modified by Shular, discloses the of claim 55 in which the igniter comprises one or more of a spark plug, a glow plug, a flame rod, or a pilot light (Shular teaches the modification “channel 24 leading into flame tunnel 28 contains a pilot light”).

Regarding claim 71, Karringten, as modified by Shular, discloses the method of claim 55 in which exhaust gases exit the burner, via an open end of the combustion chamber housing. 

Karringten, as modified by Shular, does not explicitly disclose wherein the exhaust gases are travelling at a velocity at or above one hundred fifty feet per second. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] 

Regarding claim 72, Karringten, as modified by Shular, discloses the method of claim 55 in which exhaust gases that exit the burner have one or more of the following characteristics: 
zero or nominal carbon monoxide; 
nominal NOx; and 
100% combustion efficiency (“After a significant amount of experimentation over a considerable amount of time, it has unexpectedly been found that the present invention, namely the burner system 100, operates fully and properly, and with complete combustion including no discernable or measureable NOx emissions”).

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Karringten, in view of Shular, and further in view of Van Eerden (US 5944503 A), hereinafter Van Eerden.

Regarding claim 66, Karringten, as modified by Shular, discloses the method of claim 63. 



However, Van Eerden teaches wherein the flow of fuel and oxygen retains a helical flow pattern after combustion and after exiting an open end of the combustion chamber (“Combustion of air (a) and fuel (b) and (b') occurs at and above vortex burner 28” and “Swirling of the fuel and air above combustion zone (c) occurs in zone (e), increasing the stability of the flame”).

    PNG
    media_image3.png
    851
    525
    media_image3.png
    Greyscale

In view of Van Eerden’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the flow of fuel and oxygen retains a helical 
One would have been motivated to include wherein the flow of fuel and oxygen retains a helical flow pattern after combustion and after exiting an open end of the combustion chamber because Van Eerden states “Swirling of the fuel and air above combustion zone (c) occurs in zone (e), increasing the stability of the flame.” Therefore, extending the swirling will increase stability of the flame.

Claims 73, 75, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Karringten, in view of Shular, and further in view of Fenwick (US 6827865 B1), hereinafter Fenwick.

Regarding claims 73, 75, and 76, Karringten, as modified by Shular, discloses the method of claim 55. 

Karringten, as modified by Shular, does not disclose wherein: 
the burner is connected to exhaust combusted gases through a fire tube of a heat exchanger;
the burner is connected to provide heat to one or more of a frac water pond, a boiler, a power generator, a ground heater, a glycol vessel, a line heater, a gas dehydrator, and an oil and gas separator treater;
the burner is located at an oil and gas production or processing facility.

However, Fenwick teaches:
the burner is connected to exhaust combusted gases through a fire tube of a heat exchanger (“The heater section includes firetubes 18, typically fired by natural gas burners 20”);
the burner is connected to provide heat to one or more of a frac water pond, a boiler, a power generator, a ground heater, a glycol vessel, a line heater, a gas dehydrator, and an oil and gas separator treater (“The heater section heats the emulsion, typically making it less viscous, promoting separation of the gas from the oil, and promoting flow through the treater”);


In view of Fenwick's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a fire tube, frac water pond, boiler, a power generator, a ground heater, a glycol vessel, a line heater, a gas dehydrator, and an oil and gas separator treater, and oil and gas production or processing facility because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, Shular discloses a burner, but states only “The invention is particularly applicable to gas or oil burners such as are employed for a wide variety of commercial process heating applications.” Fenwick teaches a burner fired oil and gas separator treater which is mostly silent on aspects of the burner. The combination of these references results, predictably, in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Karringten, in view of Shular, in view of Fenwick, and further in view of Kironn (US 20160231065 A1), hereinafter Kironn.

Regarding claim 74, Karringten, as modified by Shular and Fenwick, discloses the method of claim 73. 

Karringten, as modified by Shular  and Fenwick, does not disclose wherein the combusted gases have a uniform temperature around a circumference of the fire tube into which exhaust gases are expelled.



In view of Kironn’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the working fluid has a uniform temperature around a circumference of the tube into which the working fluid is expelled as is taught in Kironn, in the method as presently modified.
One would have been motivated to include wherein the working fluid has a uniform temperature around a circumference of the tube into which the working fluid is expelled because a uniform temperature distribution will prevent warping of the tube caused by differences in temperature along.

The method of claim 55 in which the burner is operated using a set of operating parameters selected to produce and maintain a resonant frequency in a combustion chamber housing of the burner. 

The burner of claim 56 further comprising a controller connected to adjust operating parameters of the fuel supply line, the oxygen supply line, and the burner to operate the burner to produce and maintain a resonant frequency in the combustion chamber housing.

Claims 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Karringten, in view of Shular, and further in view of Loving (US 5572866 A), hereinafter Loving.

Regarding claims 78 and 79, Karringten, as modified by Shular, discloses the method of claim 56. 

Karringten, as modified by Shular, does not disclose wherein the burner is operated using a set of operating parameters selected to produce and maintain a resonant frequency in a combustion chamber 

However, Loving teaches wherein the burner is operated using a set of operating parameters selected to produce and maintain a resonant frequency in a combustion chamber housing of the burner, comprising a controller connected to adjust operating parameters of the fuel supply line, the oxygen supply line, and the burner to operate the burner to produce and maintain a resonant frequency in the combustion chamber housing (“As an example, if the incinerator chamber is attached to a diesel engine, when the engine speeds up in RPM and produces more exhaust, the fresh air will be reduced to keep the static pressure of the incinerator chamber at resonance. Conversely, if the engine slows down in RPM the fresh air should be increased to maintain static pressure and temperature in the incinerator chamber. This ability to control the fuel and fresh air based on the incinerator temperature and pressure allows the incinerator chamber to be kept at its resonance frequency as the input gases change. Keeping the pollution abatement incinerator at its resonant frequency, allows the efficiency of the chamber in virtually eliminating pollutants to be in excess of 99%”).

In view of Loving’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the burner is operated using a set of operating parameters selected to produce and maintain a resonant frequency in a combustion chamber housing of the burner, comprising a controller connected to adjust operating parameters of the fuel supply line, the oxygen supply line, and the burner to operate the burner to produce and maintain a resonant frequency in the combustion chamber housing as is taught in Loving, in the method disclosed by Karringten.
One would have been motivated to include wherein the burner is operated using a set of operating parameters selected to produce and maintain a resonant frequency in a combustion chamber housing of the burner, comprising a controller connected to adjust operating parameters of the fuel supply line, the oxygen supply line, and the burner to operate the burner to produce and maintain a resonant .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takubo (US 6041743 A) Figures 1 and 3, “the gaseous fuel spouted from the inner nozzle 33 mixes with the primary air to form a small flame at a position downstream of the first baffle plate 28. This small flame serves as a pilot flame, improving the stability of the flame”

    PNG
    media_image4.png
    811
    532
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    756
    545
    media_image5.png
    Greyscale

Mittmann (US 4395225 A) Figure 1

    PNG
    media_image6.png
    364
    696
    media_image6.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799